Citation Nr: 1205162	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-36 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 with service in Vietnam from October 1968 to October 1969.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for the cause of the Veteran's death.  

Later that month the RO sent the appellant a letter informing her of the May 2008 decision, and also telling her that her claim for accrued benefits had been denied.

The appellant submitted a notice of disagreement with both decisions.

The appellant was scheduled to appear at a Board hearing at the RO in May 2011, but she failed, without explanation, to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The appellant was represented by the North Carolina Department of Veterans Affairs (NCDVA).  In a statement received at the RO in September 2010, prior to certification of the appeal to the Board, the NCDVA revoked its representation of the appellant.


FINDINGS OF FACT

1.  The Veteran died in August 2007; on his death certificate, the immediate cause of death was multiple injuries and the underlying cause of death was motor vehicle accident, other causes or significant conditions contributing to the Veteran's death but not resulting in the underlying cause included alcohol intoxication.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: post traumatic stress disorder (PTSD), right inguinal hernia with reoccurrence and right inguinal hernia repair, scar.

3.  The Veteran's fatal multiple injuries were a result of a motor vehicle accident. 

4.  The Veteran's alcohol abuse was a significant condition contributing to his death and was secondary to service-connected PTSD. 

5.  The Veteran did not have a pending claim for benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision with regard to the claim for service connection for the cause of death, further assistance is unnecessary to aid the appellant in substantiating that claim. 

As for the claim for accrued benefits, the RO provided VCAA notice in a December 2007 letter.

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004). 

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the relevant time in question - the date of the Veteran's death.  38 C.F.R. § 3.1000.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claim and any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The United States Court of Appeals for Veterans Claims (Court) has held that, in such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

It is true that VA treatment records would be constructively of record at the time of the Veteran's death, and that theoretically there could be situations where such records would be associated with the claims folder after a Veteran's death and could serve to substantiate entitlement to a benefit.  See Quattlebaum v. Shinseki, No. 09-355 (Jan. 5, 2012) (VA treatment records that were constructively of record at the time of a veteran's death could potentially be used to reopen an accrued benefits claim that had previously been denied).  In the instant case, there is no indication that such records exist.

Cause of Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in August 2007.  His death certificate listed the immediate cause of death as multiple injuries due to motor vehicle accident at the age of 58.  Other causes or significant conditions contributing to the Veteran's death but not the underlying case included alcohol intoxication.  The Veteran was the driver of a motor vehicle accident that went off of the road and overturned. 

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 50 percent disabling; right inguinal hernia with reoccurrence, rated as 10 percent disabling; and right inguinal hernia repair, scar, rated as noncompensable.  

In a June 2003 rating decision, the RO denied service connection for alcoholism on a direct basis finding that it was considered willful misconduct and barred by law for compensation purposes.  However, the appellant does not contend that the Veteran's alcohol was directly related to service, but rather she contends that the Veteran's service connected PTSD led to the alcohol abuse that was a contributory factor in his death.  She stated that the events the Veteran witnessed in Vietnam caused him to have reoccurring nightmares, drug and alcohol abuse, and PTSD.  See August 2008 Statement in Support of Claim and a September 2008 statement.

Although compensation is generally not payable for disability from alcohol abuse, compensation is payable when the alcohol abuse is the result of a service connected disease or disability.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.). 

The outpatient treatment records throughout the file continue to show that the veteran was an alcoholic after his discharge from service.  There is no question that the Veteran was abusive of alcohol at the same time that he suffered from service-connected PTSD.  The question is, however, whether there is a causal connection between the two.

An April 2003 VA QTC psychiatric examination report shows that the Veteran reported that he had trouble sleeping, nightmares, intrusive thoughts, a short-temper, an exaggerated startle response, was hypervigilant and uncomfortable in crowds, felt worthless, and occasionally cried.  He stated that he experienced "problems" for 20 years and that his condition was pretty much the same.  He reported that he went to alcohol rehabilitation one time in the 1980's at Charter Northridge and lost his driver's license in June 2002 with a DWI.  The examiner opined that the Veteran's alcohol dependence, in early remission, was not likely to be secondary to his PTSD.  The examiner reasoned that the Veteran's drinking began prior to the onset of PTSD symptoms.  

However, evidence in favor of the Veteran's claim reflects that he had mental health problems for longer than 20 years as was reported on his April 2003 VA examination and that he used alcohol as a means to self-medicate his symptoms of PTSD.  

In a September 2008 statement, the appellant stated that the Veteran had nightmares and needed to sleep to the noise of the television for over 37 years or ever since Vietnam.  

Treatment records from the Fayetteville VA Medical Center (VAMC), included an August 2001 record that noted that the Veteran was diagnosed with hepatitis in 1974 and had a past medical history of depression.  An August 2001 Agent Orange Exam included such diagnoses as alcohol, tobacco, and concernable other substance abuse that was not clear.  The Veteran reported that he considered his health to be poor and attributed all of his existing problems to his Vietnam service and not Agent Orange exposure.  In July 2002, he responded "Yes" when asked if he has ever had a drink first thing in the morning to steady his nerves or to get rid of his hang over.  

A March 2003 Mental Health Assessment noted the Veteran's Vietnam service, seeing "action" and witnessing the killing of others.  This experience continued to bother him by means of nightmares, flashbacks, insomnia, intrusive thoughts, irritability, depression etc.  He did not seek psychiatric help while he was in the Army; however, he sought help as early as the 1970's at an unknown VA facility in Maryland.  He later sought help at the Fayetteville VAMC for his physical ailments and this was the first time he was seen at this facility for his mental health.  He reported that he had his first drink at age 19 and the first time he became drunk was at age 30.  

He began to drink regularly at age 40, which was also the age that he began to experience alcohol-related problems, including jaundice and hepatitis B (the Veteran was born in February 1949).  This was also the age at which he sought treatment for alcoholism for the first time at Charter North Ridge.  The March 2003 assessment reported a diagnosis of PTSD; alcohol dependence with physiological dependence; and major depressive disorder.    

On a November 2003 admission assessment at the Salisbury VAMC, the Veteran again indicated that he had a drink first thing in the morning to steady his nerves or to get rid of his hang over.  He stated that he had used alcohol heavily for the past 4-5 years.  A history or service in Vietnam was noted.  He reported that PTSD caused him trouble sleeping and staying asleep.  He stated that drinking helped with these symptoms.  He would awaken between 3-4 am, was irritable, and had frequent nightmares (in parenthesis it was noted that the Veteran stated that he had PTSD).  

In her September 2009 Substantive Appeal, the appellant questioned the April 2003 VA opinion.  

The April 2003 VA examiner's negative opinion is of limited probative value.  The examiner's reasoning that the Veteran's alcohol dependence began prior to the onset of PTSD symptoms is inconsistent with the evidence in the claims file, including the appellant's competent reports.  Although the Veteran told the examiner that he had had "problems" for 20 years, the record indicates that psychiatric problems had existed longer and prior to any reported alcohol problem.  Significantly, the examiner did not specifically record when the Veteran's drinking problems began.  The examination report also suggests that the Veteran was trying to minimize his drinking problem; for instance, he said that he did not believe he had such a problem but acknowledged an arrest for driving while intoxicated.  

The appellant reported that the Veteran had nightmares ever since he returned home from Vietnam and a March 2003 VA assessment noted that he sought mental treatment as early as the 1970's.  

The record shows that the Veteran's experienced symptoms of PTSD that included nightmares, trouble sleeping and staying asleep, for which he self-medicated with alcohol as a means to help deal with these symptoms.  He also answered in the positive when asked if he has had drinks first thing in the morning to steady his nerves.  

The undersigned acknowledges that it will never be known to a certainty whether the Veteran's alcohol consumption on the night of his tragic death was related to his service-connected PTSD.  Although the April 2003 VA examiner indicated that the Veteran's alcohol abuse pre-dated his PTSD symptoms (which were noted to be of 20 years duration), the appellant has described the presence of psychiatric symptoms from a much earlier date.  She has stated that the Veteran had nightmares relating to Vietnam ever since he returned from Vietnam.  She has also reported that, his symptoms progressed and his heaving drinking and alcoholism followed.  

While the examiner considered an inaccurate history, his rationale suggests that if the drinking had followed the onset of PTSD, a link between the alcohol abuse and PTSD could be found.  Such was, in fact, the case.  The outpatient treatment records document the Veteran's use of alcohol to treat sleep problems associated with PTSD, and the Veteran's spouse noted the increasing use of alcohol as the Veteran's PTSD symptoms increased.

The evidence is in at least equipoise as to whether the alcohol abuse that contributed to the Veteran's death was due to PTSD.  Resolving reasonable doubt in the appellant's favor; the claim for service connection for the cause of the Veteran's death is therefore granted.  38 U.S.C.A. § 5107(b).

Accrued Benefits 

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

An application for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

The appellant contends that she is entitled to accrued benefits because the Veteran's service-connected PTSD lead to alcoholism, cirrhosis of the liver, neuropathy in his legs, and seizures.  Also, exposure to Agent Orange in Vietnam made him sick for which he submitted a claim years ago.  See September 2008 statement and September 2009 Substantive Appeal.     

In August 2001, the Veteran submitted claims for service connection for hepatitis C and hypertension that were denied by the RO in a June 2002 rating decision.  The Veteran did not submit a notice of disagreement with this decision, nor was new and material evidence received within the appeal period.

A June 2003 rating decision granted service-connection for PTSD, right inguinal hernia with reoccurrence, and right inguinal hernia repair scar, rated as 50, 10, and 0 percent disabling, respectively, effective June 14, 2002.  At the same time the RO denied service connection for neuropathy, seizures, alcoholism, gum surgery, hepatitis B with cirrhosis (also claimed as liver problems), and left foot benign tumor.  

The Veteran appealed \ the issues of service connection for peripheral neuropathy and increased ratings for right inguinal hernia and right inguinal hernia scar.  In September 2006, the Board denied the appealed claims.  The Board decision was final when issued.  38 C.F.R. § 20.1100 (2011).

The Veteran appeal the Board's decision to the Court, then moved to dismiss the appeal.  A December 2007 Court Order dismissed the Veteran's appeal.  Although the appeal was pending at the Court at the time of the Veteran's death, the final Board decision was never disturbed.

A review of the Veteran's claims folder does not reveal that there was a pending claim at the time of the Veteran's death.  Therefore, there can be no basis for an award of accrued benefits, and this aspect of the appellant's claim does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.


 
____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


